DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 11,221,012. The improvements are a first fastener for fixing the resolver rotor to the rotary shaft; and a second fastener for fixing the bladed wheel to the rotary shaft, wherein the rotary shaft has a large-diameter portion and a small-diameter portion that has a diameter smaller than a diameter of the large-diameter portion, the resolver rotor is held between the first fastener and the rotary shaft and fixed to the large-diameter portion, the bladed wheel is held between the second fastener and the rotary shaft and fixed to the small-diameter portion, and while the resolver rotor is fixed by the first fastener in a same direction as the bladed wheel is fixed by the second fastener along an axial direction of the rotary shaft, and the resolver rotor is fixed by the first fastener at a position away in a radial direction of the rotary shaft from a position where the bladed wheel is fixed by the second fastener so that the resolver rotor does not receive an axial force from the second fastener.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Naruoka et al. (9,945,288), De Kruif (4,872,817) and Hull (2,799,445) are cited to show different turbomachine rotor and shaft connections.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745